The plaintiff, Edward S. Farwell, by his father as next friend, sues Arthur S. Dawes for damages for personal injuries resulting from an automobile collision.
The father sues to recover for expenses incurred in the treatment of his son’s injuries and for the damage to his automobile which was being driven by the son. The defendant, Dawes, brings a cross action against both father and son to recover for the damage to his automobile truck and the contents thereof. In the cross action a verdict was directed for the father. The jury found for the son, Edward, in the cross action and for both plaintiffs in the other two actions. Motions for new trials were filed by Dawes.
The plaintiff, Edward Farwell, about one-thirty in the morning, was driving in a northerly direction on South Main Street in Brewer. The road was straight and free from traffic. The only evidence of his speed is his own testimony and he says that he was going about twenty-five miles an hour. The defendant, Dawes’, truck was parked in his driveway with its rear end toward the street. While he was backing his car into the highway and about as its rear wheels had reached the concrete, the Farwell car struck it in the rear. Farwell’s testimony is that the truck suddenly appeared from the driveway directly in front of him. Dawes’ testimony is that he backed his truck slowly out of the driveway, looked south and seeing no car turned his head to the north when the collision occurred.
Albert C. Blanchard, for Farwells.
Frank Foster, Thompson <§• Ball, for Dawes.
Whether Dawes in backing his car into the highway was negligent and whether Farwell was in the exercise of due care were clearly questions for the jury. The verdicts are not manifestly wrong and should not be disturbed. Motions overruled.